UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52877 CLEAR-LITE HOLDINGS, INC. (Exact name of registrant in its charter) Nevada 20-8257363 (State or other jurisdiction of (IRS Employer Incorporation or organization) Identification No.) nd Street #400, Boca Raton, Florida 33432-3908 (Address of Principal Executive Offices)(Zip Code) (561) 544-6966 (Registrant’s telephone number, including area code) Copies to: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As ofMarch 17, 2010, there were59,544,531shares of the registrant’s common stock issued and outstanding. CLEAR-LITE HOLDINGS, INC. FORM 10-Q January 31, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Control and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURE 2 CLEAR-LITE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JANUARY 31, 2010AND 2009 3 Page(s) Consolidated Balance Sheets as of January 31, 2010 (unaudited) (Consolidated) and July 31, 2009 (audited) 5 Statements of Operations For the Three and Six Months Ended – January 31, 2010 (Unaudited) (Consolidated) and January 31, 2009 (unaudited) 6 Statements of Cash Flows For the Six Months Ended – January 31, 2010 (Unaudited) (Consolidated) and January 31, 2009 (unaudited) 7 Notes to the Consolidated Financial Statements (unaudited)
